Title: Enclosure II, 31 December 1784
From: Hall, George Abbott
To: 


Enclosure II
  

Custom House Charleston S. Carolina31st. Decr. 1784

To form a general Idea of the Trade of South Carolina it is necessary to have a retrospect of what that Trade was before the Revolution, from which view a conclusion may be drawn of what it may be again, when the Country comes to be fully peopled. During the course of the War upwards of 20,000 Negroes were carried away by the British or died of the Small pox, Camp Fevers &ca. within their Lines, which Number must be again supplied before the produce of this Country will be equal to what it was formerly. The present Year more than 4000 Negroes have been imported from Africa and upwards of 1000 returned  from St. Augustine and brought back by those who had adhered to the British and have been permitted by Law to return here.
A General View of the Trade may be known by the Account annexed of the Imports and Exports for 7 Years from 1757 to 1763, and although the Two Years where it appears the Imports exceed the Exports, owing to the very large import of Negroes in those two Years, yet the advantages resulting to the Country is evident by the acquisition of so many Labourers by whom the Trade was increased, and their Value remaining in the Country which their Labour soon enabled their possessors to pay for.
Whilst South Carolina was a British province, the Trade was of course restrained, and the principal part of its produce was shipped to Great Britain and its dependancies, except about 20,000 Barrels Rice which used to be shipped annually to Portugal, which Rice paid a Subsidy to Great Britain, by Bond given there for permission to carry Rice to the Southward of Cape Finisterre. This Trade is now at an end by a Prohibition from the Court of Portugal but may possibly be again renewed if that prohibition is taken off, or in case of the failure of the Crops at Maranham from whence they import their Rice.
The greatest part of the Crop of Rice (which has in some Years amounted to 155.000 Barrels) was shipped to Great Britain. What was consumed there, which was a small proportion, paid a Duty of 6/4 12/20ths now raised to 7/4. The rest being landed shifted and screened at some port in the British Channel, was reshipped to Holland, Hamburgh, Bremen, France, or wherever a Market offered, leaving to Great Britain (exclusive of the Profits of Commission, unlading &ca.) a subsidy of about 8d. Sterling pr. C.
Indico, Tobacco, Deer skins and Naval Stores were all shipped to Great Britain; Lumber Shingles Provisions and Live Stock were confined to the British Islands unless a Duty was paid here to ship Rice to the Foreign West Indies or Madeira, which was seldom done.
The Imports formerly were from Great Britain and the British Islands, except Wines from Madeira Teneriffe &ca. laden with a heavy Duty payable to Great Britain.
The Trade of America being now open to the World, it must take a longer time than two Years experience to ascertain the demand from the different parts of it for the produce of South Carolina but in order to throw some Light thereon I shall subjoin the exports to the several places they were shipped to in those Years, at same time remarking that a conclusion cannot be drawn therefrom of what will be in the course of a few Years—France in particular having as yet had little or no Trade with this State, and where no doubt a Market will be found for Rice, Tobacco, Naval Stores, Staves and perhaps some Indico. At present the Low Countries take the greatest part of the Crop of Rice either direct or through Great Britain, also some Tobacco and Indigo, but the largest proportion of the Indico, Tobacco, Deer skins and Naval Stores have been shipped for Great Britain in payment of the very large supplies of Goods imported from thence and for Negroes supplyed by them, no other Nation having yet sent any here. An Account is annexed of the Quantity of Articles exported from this State (of the Growth and produce thereof,) during the Course of 1783 and  1784, every one of which will in all human probability be increasing annually as the Country becomes more settled and from the Importation of Negroes, particularly the Staple Articles Rice and Indigo. Tobacco, Lumber, Naval Stores &ca. will likewise increase in the Quantity exported until North Carolina becomes rich enough to be their own Importers. At present a very considerable part of their supplies of Goods are sent them from hence for which they pay in Tobacco, Lumber and Naval Stores, which Trade if properly managed will be advantageous to this State, but it must in time take another Channel. Gensing, Reeds, Hemp, Hides, Leather and several other Articles will likewise increase in the Quantities exported.
The Imports into South Carolina since the Revolution have been chiefly from Great Britain. The United Netherlands, Hamburgh and Sweden have had several Ships here, but from their not being acquainted with the Trade have imported such Articles as are not saleable; Time and experience will teach them the proper Goods for this Country. France has hitherto carried on very little Trade with this State but that Nation I am convinced will in a short time from their Agents here soon enter largely and to advantage in it, as they have many Articles of Manufactures that will suit this Climate, as will also their Wines, Brandy &ca. But until other Nations can give as extensive a credit as the British they will have the advantage from that credit of a very large proportion of the Import Trade.
Spain and Portugal have sent and will no doubt continue to supply Salt, Wine, Fruit &ca. The Foreign and British West Indies supply their produce nd take such Articles as they want in return; such as provisions, Lumber, Shingles and Staves.
No Nation being restrained from trading here, the Carrying Trade depends wholly upon such as chuse to become Adventurers. The Northern and Middle States of America have supplied Ships to a very considerable Tonnage, nearly one half since the evacuation by the British. Great Britain and Holland have been the next, several Swedes and Danes have been here and a few French, Spanish and Portugueze Vessels. There are at present but few ships belonging to this State, but from the goodness of the Timber when Workmen come amongst us that branch will increase. All Vessels arriving here pay one shilling Sterling Pr. Ton, which is their whole Port expences, except Pilotage, no fees being taken by any Custom House Officers.
The Duties upon the different Articles imported, The Duty Law fully explains; than which there is no other restriction on the Trade of this State, there being no Duty whatever upon any Article exported.
The British restrictions upon the West India Trade, has been so much the subject of writing and conversation, it will be needless for me to enter into it.
From the foregoing it will be found that no greater burden is laid on Foreign Shipping than what is paid by Americans, therefore it ought to be expected that no heavier Tax should be laid on ours by other Nations than what their own Subjects pay. The Duties are also equal except a few Articles of British, which seems to express a resentment more than an Idea of any Advantage to the Revenue.
Geo: Abbott hall Collr.


Exports from Charleston in the State of South Carolina from Jany. 1783 to Novr. 1783 being the produce of the Year 1782.

To what Places Shipped
Rice
   Casks Indico
   Hhds. Tobacco
   Bunds. & Hhds. Skins
   Barrs. of
   Feet of Lumber
   No. of Shingles
   No. of Staves
   Buss. of Corn
   Sides of Leather & Hides


   Barrs.
   ½ bbls.
   Pitch
   Tar
   Turp.


To Great Britain
8783
967
804
194
61
121
187
708
3200

8400




   To France
884
18

33











   To Amsterdam
2200
259

3











To Rotterdam
907
21

2











   To Bremen
850
27

3











To Bruges
320
77

5
1



2700






   To Hamburgh
400

2
8











   To The United States of America
2228
158
5
33
39
229
81
128
5000



1400


   To The French West Indies
2126
86

278

97
76
55
165,600
75,600





   To The British West Indies
2415
159
16
35

17
151
25
74,300
130,100
2500
5990



   To Dutch, Danish &ca. do.
1827
323

49

101
45
20
1,300
10,000
2000
3340



   To Havana
54










100



   To Madeira
166
34














23,160
2129
827
643
101
565
540
936
252,100
215,700
12,900
7630
1400


NB. The Tonnage Duty not having been collected this Year, the number of Tons cannot be ascertained with Exactness, the Vessels cleared in the foregoing Period are as under—

   
 19 Ships

   
     1 Snow

   
    71 Briggs

   
    73 Sloops
   

139 Schooners
   
   


Exports from Charleston in the State of South Carolina from 14th: Novr. 1783 being the produce of the Year 1783.
   
To what Places shipped
Rice
Casks Indico
Hhds. Tobacco
Hhds. & Bales Skins
Barrels of
Feet of Lumber
Shingles
Staves
Bus. of Corn
Leather
Tons Hemp
Casks of Gensing
Casks of Flax Seed
Reeds


   Barrs.
   half barrs.
   Pitch
   Tarr
   Turp.
   Hides
   Sides


The United States of America
3589
338
156
339
3
833
157
623


52700

887
2703
3


11000


   Great Britain
25417
3089
1756
1427
608
2811
1528
5921


130235




8
151
136750


   Amsterdam
12215
1161
99
40
2
88
190
220


10600




9




   Rotterdam
364

5

1
112
185
228












   Scheidam
425
35


















   Middleburgh
179
88


















   Gottenburgh
614
159

5
















   Hamburgh
1648
226
8
61



249


650









   Bremen
2808
146
4
175
1
70

4


10,000









   Altona
391
56
2
8
















   Ostend
368



4















   Bruges
200


125






2000









   Nantz
1815
152

14
















   Bourdeaux
1278

8

















   Cadiz
1080
99



400
180



4700









   Gibraltar
448
83








4100









   Corke
85

7
18
4
104




5000









   Teneriffe
308





19



49,000









   Madeira










20000









   Fyat
150
24
7

3





3000









   British West India Islands
2555
247

124

399
165
178
407,100
503450
48650
13380








French   do.
2583
140

140

25
35
28
253,200
314500
23000









Dutch Danish &c. do.
402
59

198

10
30

44900
264800
9300
400








50.961 Tons
58922
6102
2052
2674
626
4852
2489
7451
705,200
1,081,750
372,935
13780
887
2703
3
17
171
147,750




   




   
General Amount of Imports and Exports at Charleston, So. Carolina from 1757 to 1763 inclusive as pr. Account taken from the Custom House Books & shewing the Ballance gained by excess of the Exports, with the acquisition of Negroe Slaves.


Yearly Amount of Imports
Yearly Amount of Exports
Imports exceed the Exports
Exports exceed the Imports
Value of Negroes annually imported
Amount gained annually


1757
   1,762,975
   15
   
   2,054,372
   13
   2
   
   
   
   291,396
   18
   3
   279,104
   
   
   570,500
   18
   3


   1758
   2,215,497
   5
   
   1,900,125
   13
   7
   315,371
   11
   5
   
   
   
   623,476
   
   
   308,104
   8
   7


   1759
   1,828,659
   
   
   1,969,706
   2
   7
   
   
   
   141,047
   2
   7
   352,016
   
   
   493,063
   2
   7


   1760
   2,335,490
   15
   
   1,856,091
   11
   8
   479,399
   3
   4
   
   
   
   733,040
   
   
   253,640
   16
8


   1761
   2,000,700
   15
   
   2,051,542
   1
   6
   
   
   
   50,841
   6
   6
   294,588
   
   
   345,429
   6
6


   1762
   1,635,591
   
   
   1,814,675
   1
   
   
   
   
   179,084
   1
   
   140,924
   
   
320,008
   1



   1763
   1,919,620
   10
   
   2,424,333
   18
   8
   
   
   
   504,713
   8
   8
   225,792
   
   
   730,505
   8
8


   
13,698,535

   
   14,070,847
   2
   3
   794,770
   14
   9
   1,167,082
   17
   
   2,648,940
   

   3,021,252
   2
3


The valuation of the several Commodities is taken from a Medium of 7 Years last past.
